internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-121738-98 date date re legend husband wife bank trust_beneficiary daughter granddaughter a granddaughter b grandson year year date court we received a letter dated date from your authorized representative requesting rulings concerning the application of the generation- skipping transfer gst tax imposed by sec_2601 of the internal_revenue_code to the proposed modification of eight trusts according to the facts submitted in year husband and wife created inter_vivos trusts for the benefit of daughter and granddaughter a year is prior to date subsequent thereto but also prior to date granddaughter b and grandson were born and pursuant to the terms of the trust instrument trusts were also created for the benefit of granddaughter b and grandson you represent that trust is one of eight trusts and that the trusts are identical except for the beneficiaries and the investments trust was created primarily for the benefit of beneficiary and such beneficiary’s issue during the term of trust bank the corporate trustee has the sole discretion to distribute the trust estate in the best interests of beneficiary if not otherwise terminated sooner trust terminates when beneficiary dies at which time the trust estate is to be distributed to beneficiary’s issue in year the trustees petitioned court to modify paragraph of each trust instrument as modified paragraph provides that should husband cease or fail to serve as co-trustee with bank the following persons in order of succession shall serve as co-trustees with bank a wife b all of the following named persons daughter granddaughter a granddaughter b and grandson c all of such of the persons named in b who are able to act on date you received a private_letter_ruling from the internal_revenue_service that the modification to the trusts in year did not cause any of the trusts to lose their exempt status for gst tax purposes under sec_2601 you now proposed to petition court to modify paragraph once again as modified paragraph will provide that should husband cease or fail to serve as co-trustee with bank the following persons in order of succession shall serve as co-trustee with bank a wife and b the person for whom each trust is created and named with respect to trust_beneficiary if both husband and wife are unable to act as co-trustee and beneficiary is unable to act as co- trustee bank shall serve as sole trustee you represent that no additions of assets constructive or otherwise have been made to any of the trusts subsequent to date in addition no modifications or amendments other than the modification in year for which you received a private_letter_ruling on date have been made to any of the trusts in addition the trusts were irrevocable as of the date of creation prior to date you have requested a ruling that the proposed modification to paragraph of trust will not constitute an addition to trust or otherwise subject trust to the gst tax under sec_2601 of the code sec_2601 provides that a tax is imposed on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to mean a taxable_termination a taxable_distribution or a direct_skip sec_2612 defines the term taxable_distribution to mean any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2613 defines the term skip_person as including a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor trust in this case is a generation-skipping_trust because trust provides for distributions to persons that are two or more generations below the transferors’ generation thus unless trust is excepted from the gst tax provisions by reason of b a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations trust would be subject_to the gst tax section b a of the act and sec_26_2601-1 of the regulations provide that the gst tax shall not apply to any gst under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added a modification of a generation-skipping_trust that is otherwise exempt under the act and the regulations will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial_interest rights or expectancies originally provided for under the terms of the trust based on the facts presented and representations made we conclude that the proposed modification of trust is administrative in nature and will not result in any change in the quality value or timing of any beneficial_interest in trust consequently trust will continue to be exempt from the gst tax therefore provided there are no additions constructive or otherwise to trust neither distributions from nor the termination of trust will be subject_to the gst tax under sec_2601 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely assistant chief_counsel passthroughs and special industries by_____________________ george masnik chief branch enclosure copy for sec_6110 purposes
